UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-155432 CHARTER CORPORATE SERVICES, INC. (Name of Small Business Issuer in its charter) COLORADO 26-3302685 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3050 E. Chevy Chase Drive, Glendale, CA 91206 (Address of principal executive offices) (818) 434 8327 Issuer’s telephone number (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesxNo o State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of March 31, 2009 the issuer had 1,500,000 shares of common stock, without par value, issued and outstanding. 1 CHARTER CORPORATE SERVICES, INC.
